Mr. Justice Fisher
delivered the opinion of the court.
This was a suit brought by the plaintiff below against the defendant as an innkeeper in the town of Holly Springs, to recover the amount of money alleged to have been stolen from the son of the plaintiff, while a guest of the defendant in September, 1850.
The son’s trunk was, at his request, taken at night, on retiring to bed, to his room. After arriving at the room he proves that he put the money which had been furnished to pay his travelling and.collegiate expenses by his father in the trunk; that after retiring to bed, a stranger was brought into the room, and placed in another bed; that this stranger left very early next morning; that the son, after getting up next morning, discovered that his trunk had been, during the night, broken open, and his money, amounting to the sum of $185, stolen. These are the impor*664tant facts in the case, and are, in our opinion, sufficient to sustain the verdict found by the jury for the plaintiff.
It is, however, said that the'money belonged to the son and not to the father, and that the suit should therefore have been brought in the name of the former. The son was merely investe’d with a discretion as to the expenditure of the money. It was the means provided by the father for the son’s support while travelling and attending college, and the loss necessarily fell upon the party who was bound to furnish other means for the same purpose.
The next objection is, that the fact of the son’s ordering his trunk to be taken to his bedroom, exonerates the innkeeper from liability for a theft committed in the room. The rule is directly the reverse, and so stated and recognized by the authorities referred to by the counsel for the plaintiff in error. The son by such act only conformed to a general custom, and the innkeeper could only relieve himself by showing that he was to be responsible for the trunk and what might be put in it, when left at a particular place. Primd facie his responsibility for the property of his guests extends to every part of his house into which it is usual for such property to be taken. This is the general rule, which can only be limited by the innkeeper showing that there was a different understanding between him and his guest, in regard to the property of the latter.
Judgment affirmed.